Livingston, J.
It is the opinion of the court, that the consideration alleged is so different from the one .proved, that we cannot let it go to the jury. The consideration alleged is the building of a ship. The consideration proved is the finishing of the ship Eliza, already built in part, and the selling it to the defendant. Every one knows that to build a ship for another is an essentially different thing from finishing one partly built, or selling one finished. This ship was Smith’s, while she was building, till she was finished, anil till she was sold and delivered. Without deciding any other points which have been made,(a) we are of opinion that none of the proof offered with respect to the contract in this case can goto the jury.
«The plaintiff then moved to amend.
This was objected to, on the part of the defendant, on the ground that it was too late.
The Court said, that the plaintiff could amend in any stage of the trial, if the case had not been actually committed to the jury.
On the 2fith ed October, 1805, A. agreed to fi-then ¾ partly built, in about and then sell certain^price per ton, payable in a man-uer, and at cd.eS’Oif 'tlie en)°⅛06⅛« pie bis note tor the pay-nient of a as soo" as that b"corneSh<due ou the contract. Held, that tips note hie "only u^ion a strict fulfil. merit ol the contract on the pari of ■ 't■; that a fin ishing ami delivery of the ship on the 60s h of April, 1806, was not ment-uudUvlt o release from cfiitions an 'niNuíhme t w ould not give A. a right of action tho note.
The declaration was accordingly amended, by inserting and declaring upon the contract above recited. Then there was inserted a letter from the defendant to the ... dated November 21st, 1805, in which the defendant concludes to take the whole ship, and introduces a “ Captain Waterman as his agent, to superintend the finish-*nS the ship. Then it was averred, that Waterman did superintend the finishing and rigging of the ship; and that the defendant, on the 8th day of February, 1806, *n pursuance of the contract, executed the note on which, &c. The plaintiff then introduced an averment, that 1 he finished the ship, in all respects, as specified; sold her to the defendant, on the 30th of April, 1806; and delivered her with a bill of sale to Waterman, as the aa-ent of the defendant; that Waterman received the n ship, and made an endorsement upon the contract in the following words: “ Received the ship of Captain Nathanr Smith, agreeable to the within contract; and I, as attorney to Jacob Barker, do discharge said Smith 1 . ⅜ from all demands, that satcl Barker has by law or equity, *"or not delivering her before ; as witness my hand, this 30⅛ ciay 0f Jpñi 1806, J
(i D. Waterman, attorney for J. Barker.”'
The plaintiff then averred, that by said writing of the 8th of February, 1806, the defendant assumed, and prom*sed to Pay to the plaintiff, or his order, five hundred dollars, as soon as that amount should become due by said contract; and that on the 30th of April, 1806, said sum was due from the defendant to the plaintiff, by said contract, and by the completion, delivery and sale of said . , Ship,
*317After the declaration* had been thus amended, It was agreed by the counsel, to submit the case to the same jury, who had heard the evidence adduced in the former stage of the trial.
Livingston, J.
in his charge to the jury, said, that the contract now stated in the declaration was, that Smith should finish the ship Eliza in a workmanlike manner, and sell her to Barker in about one month. The defendant had objected, that this contract was not complied with, because the ship was not built in a workmanlike manner. Little proof had been adduced by the defendant to this point; and he considered it as not much insisted on by his counsel. As to the time, it was proved, that the ship was not delivered till after six months had elapsed. Nobody could consider this as the fulfilment of a contract to deliver in about one month. But it was insisted, for the plaintiff, that whatever breach of contract there has been, on his part, all advantage to be derived from it had been waived expressly by the defendant. But this note was to become payable, when the sum of five hundred dollars should become due on the contract. If the contract was not complied with, this note could not have become due. The court were decidedly of opinion, that if Barker had expressly-waived all exceptions arising from want of fulfilment of the contract, by writing under hand and seal, yet this note would never have become due.
The plaintiff thereupon suffered a nonsuit.

 Several other points of law were made by counsel, in the course of the trial; but as no decision was had upon them, it was not thought best, to state them particularly in this report, of the case, XL